Exhibit 10.38




AMENDMENT TO PROMISSORY NOTE OF MARCH 3, 2008

The undersigned, Lanai Investments, LLC (“Pay­ee”), at 2120 Hidden Pine Lane,
Apopka, Florida 32712, agrees to modify the terms of 13 Promissory Notes as
listed in the table below (together termed the “Original Notes”) for a total of
$203,180 made by Crystal Magic, Inc., a Florida corporation (“Maker”), with
several dates as indicated below, as follows:

The first paragraph of all 13 Original Notes shall now replaced with the
following paragraph:

FOR VALUE RECEIVED, Crystal Magic, Inc., a Florida corporation ("Maker"),
promises to pay to the order of Lanai Investments, LLC (“Pay­ee”), at 2120
Hidden Pine Lane, Apopka, Florida 32712, the principal sum represented by each
of the Original Notes simultaneous with the closing of any additional financing
that exceeds $1.5 million that occurs after the Company has begun trading as a
publicly trading company on the OTC bulletin board (the "Maturity Date"), unless
Payee consents to an extension of the Maturity Date,­­ together with inter­est
on the principal amount hereof at the rate of 6% per annu­m. Payments on both
principal and interest are to be made in lawful money of the United States of
America unless Payee agrees to another form of payment.

All other terms of the Original Notes remain in force, unless superseded by this
document.

Note amount

Date

12/26/07

$5,000

12/28/07

$11,000

1/2/08  (incorrectly shown on original as 1/2/07)

$10,180

1/4/08

$15,000

1/23/08

$5,000

1/28/08

$10,000

1/31/08

$20,000

2/4/08

$10,000

2/13/08

$25,000

2/27/08

$6,000

2/20/08

$21,000

3/3/08

$25,000

3/21/08

$40,000

TOTAL

$203,180




CRYSTAL MAGIC, INC.

 

LANAI INVESTMENTS

 

 

 

By:

/s/ Steven M. Rhodes

 

By:

/s/ Steven M. Rhodes

Name:

Steven M. Rhodes

 

Name:

Steven M. Rhodes

Title:

President

 

Title:

Manager








--------------------------------------------------------------------------------




In the event that Crystal Magic, Inc. fails to make a payment under the Original
Notes, as amended (the “Amended Notes”) when due, Propell Corporation hereby
guarantees payment of the debt evidenced by the Amended Notes in accordance with
the terms of the Amended  Notes, such guarantee to be effective only from and
after the date that (i) the Option Agreement that provides Steve Rhodes with the
option to purchase shares of Class A Preferred Stock of Crystal Magic, Inc, is
terminated  without exercise, (ii) the financial statements of Crystal Magic,
Inc are consolidated with the financial statements of Propell Corporation in
compliance with accounting standards and principles, including, GAAP and all
 SEC rules and regulations and (iii) the board of directors of Propell
Corporation  is  comprised of five members, a majority of which are deemed to be
independent under Item 407 of Regulation S-K.




Propell Corporation

 

 

 

By:

/s/ Edward L. Bernstein

 

Name:

Edward L. Bernstein

 

Title:

CEO

 






